DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on July 19, 2022.

Newly added claim 15, with the limitation “wherein the additional element is a metal sheet,” does not read on the elected specie of figure 5. The limitation rather read on figure 7B (as rightly pointed out by the applicant on page 5-6 of remarks, of the response filed on July 19, 2022), which is not elected. Therefore, claim 15 is further withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (US 2011/0180307).
Regarding claim 1 Naganuma, figure 1-4, discloses a rigid-flexible substrate, comprising: a coreless substrate body having a circuit layer (130, with circuit layer 132, 133), at least a flexible dielectric layer as a soft portion (R100, portion of 131), and a plurality of conductors (131a) formed in the flexible dielectric layer (see figure) and electrically connected to the circuit layer (see figure), wherein the circuit layer is bonded to the flexible dielectric layer (see figure), the circuit layer is free from using a silver adhesive coating layer (no silver adhesive used on the circuit layer. Though, the shield layer 136, 137, which are not part of the circuit layer, may be formed of paste containing silver, it is not limited to silver, other material such as, gold, copper, carbon may be used, including any other type, paragraph 0126), wherein the plurality of conductors are electroplated copper posts (131a, paragraph 0127), and wherein a flexible section is defined by the flexible dielectric layer (see figure), and the flexible dielectric layer is made of a soft molding compound or a soft primer (paragraph 0122); and an additional element  (10a, 30a) as a rigid portion formed on the coreless substrate body with a through hole exposing the flexible section (see figure), wherein the additional element is an insulating layer (insulating layer, paragraph 0139), the through hole and the flexible section form a cavity (see figure), wherein a conductive post (34a) is embedded in the additional element (see figure), and an end of the conductive post is exposed from the additional element (not explicitly disclosed but obvious to have exposed surface in order to have necessary interconnection, as shown for the other posts, such as 32a, 52a…. Additionally, the through hole passing through the additional element, so the top portion of the trough hole, conductive post formed in it, can be considered as exposed from the additional layer), wherein the conductive post is an electroplated copper post (0133), and in direct contact with the circuit layer (directly connecting the layer 132, 133), wherein the additional element includes a non-flexible dielectric material and the insulating layer is made of the non-flexible dielectric material, and wherein the non-flexible dielectric material is a rigid molding compound or a rigid primer (0139). 

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 207305077).
Regarding claim 1, Chen, in the only figure, discloses a rigid-flexible substrate, comprising: a coreless substrate body (10 including 40, 42) having a circuit layer (22, 32), at least a flexible dielectric layer as a soft portion (11, 40, 42), and a plurality of conductors (110) formed in the flexible dielectric layer and electrically connected to the circuit layer (see figure), wherein the circuit layer is bonded to the flexible dielectric layer (see figure), the circuit layer is free from using a silver adhesive coating layer (Chen does not disclose using any silver adhesive coating), wherein the plurality of conductors are electroplated copper posts (obvious as the conductor are formed by filling the same plated copper material as the conductive circuit 12), and wherein a flexible section is defined by the flexible dielectric layer (see figure), and the flexible dielectric layer is made of a soft molding compound or a soft primer (formed of polyimide); and an additional element (rigid board 20, 30) as a rigid portion formed on the coreless substrate body with a through hole (210) exposing the flexible section (see figure), wherein the additional element is an insulating layer (rigid insulating layer), the through hole and the flexible section form a cavity (see figure), wherein a conductive post (post in the hole 210) is embedded in the additional element, and an end of the conductive post is exposed from the additional element (not explicitly disclosed but a pad exposed from the cover or mask layer is old and known in the for necessary interconnection. Additionally, the through hole passing through the additional element, so the top portion of the trough hole, conductive post formed in it, can be considered as exposed from the additional layer), wherein the conductive post is an electroplated copper post (Obvious as post is formed of same plating layer 22) and in direct contact with the circuit layer (see figure, conductor post in hole 210 directly contacting circuit layer 22), wherein the additional element includes a non-flexible dielectric material and the insulating layer is made of the non-flexible dielectric material (rigid material), and wherein the non-flexible dielectric material is a rigid molding compound or a rigid primer (Chen discloses the insulating layer as rigid layer. However, rigid molding compound to be used as an insulating layer is old and known in the art to have necessary strength and insulating property).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. In re Leshin, 227 F.2d, 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.
Additionally, applicant, starting on page 5 of the response, filed on July 19, 2022 argues that in Naganuma, although a lower end of the conductor 34 is in contact with the flexible wiring board 130, an upper end of the conductor 34, however, is embedded by the insulation layers 30a, 50a. In other words, the upper end of the conductor 34 is not exposed from the insulation layers 30a, 50a; thus, the upper end of the conductor 34 of Naganuma cannot be served as an external contact to directly connect to other external elements (similarly, a lower end of the conductor 14 is embedded by the insulation layers 10a, 40a and not exposed from the insulation layers 10a, 40a).
This is not found to be persuasive.
The prior art to Naganuma discloses the post exposed from the additional element. Whether the it is embedded by other element would not change the structure. Also, regarding the arguments “the upper end of the conductor 34 of Naganuma cannot be served as an external contact to directly connect to other external elements,” no such direct connection is recited in the claim.
As prior art to Naganuma discloses the structure, it meets the limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kober (US 5,142,448), figure 4, discloses a flexible substrate with a flexible substrate (30) with circuit layers on both the sides, and additional layer (30), with a conductive post (a plated hole) directly connecting the circuit layer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / October 7, 2022